Citation Nr: 1003942	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to June 
1947.  Unfortunately, the Veteran died in November 2005, and 
the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  


FINDINGS OF FACT

1.  A December 2005 certificate of death indicated that the 
Veteran died on November [redacted], 2005, at the age of 87.  The 
certificate of death listed the immediate causes of death as 
myocardial infarction and coronary artery disease.  Atrial 
fibrillation cardiomyopathy was listed as a significant 
contributory condition.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder, bilateral 
hearing loss, and plantar warts.

3.  The medical evidence of record shows that a service-
connected disability contributed to the Veteran's death.


CONCLUSION OF LAW

A service-connected disability contributed substantially and 
materially to cause the Veteran's death.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).  If the evidence shows that the veteran died of a 
disorder that was ultimately related to his military service; 
the requirements do not require a service-connected 
disability to be the primary cause of death, only to be 
"etiologically related" or "causally connected."  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The Veteran died on November [redacted], 2005 at the age of 87.  The 
certificate of death listed the immediate causes of death as 
myocardial infarction and coronary artery disease.  Atrial 
fibrillation cardiomyopathy was listed as a significant 
contributory condition.  The appellant claimed that the 
cause of the Veteran's death was related to his service-
connected PTSD.  Specifically, she claims that symptoms 
associated with the Veteran's service-connected PTSD, namely 
anxiety and stress, aggravated the Veteran's coronary artery 
disease, which, in turn, contributed to cause his death.

Preliminarily, the Board finds that the appellant's claim 
alone is not sufficient to prove that the cause of the 
Veteran's death was related to his military service or to any 
service-connected disability.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
she is not a physician, the appellant is not competent to 
make a determination that the cause of the Veteran's death 
was related to military service or to any service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, the Board must rely upon the competent medical evidence 
of record in determining whether the Veteran died from a 
service-connected disability or that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.

At the time of the Veteran's death, service connection was in 
effect for PTSD evaluated as 70 percent disabling, effective 
January 2000; bilateral hearing loss, evaluated as 20 percent 
disabling, effective October 2002; and plantar warts, 
evaluated as noncompensably disabling, effective March 2001.  
A total evaluation for individual unemployability was also in 
effect at the time of the Veteran's death, effective December 
2002.

A review of the Veteran's service treatment records did not 
demonstrate complaints of or treatment for symptoms related 
to coronary disease, atrial fibrillation cardiomyopathy, a 
myocardial infarction, or other cardiac disorder.

In June 2003, the Veteran's claim of entitlement to service 
connection for coronary artery disease, to include as 
secondary to service-connected PTSD was denied.  In support 
of this claim, the Veteran submitted an opinion from A.M.S., 
M.D., who opined, in relevant part, that the Veteran's 
"cardiac status" was likely contributing to his symptoms of 
depression.  Notably, this doctor did not address the issue 
of whether the Veteran's PTSD was etiologically related to or 
aggravated by his coronary artery disease.  Further, the 
Veteran submitted an opinion from F.D.M., Jr., M.D., who 
opined that the Veteran's then main problem was vascular 
insufficiency, but did not render an opinion as to the 
relationship, if any, between the Veteran's PTSD and his 
coronary artery disease.  Based on these opinions, and given 
that the Veteran's service treatment records were negative 
for complaints or treatment for a cardiac disorder, the 
Veteran's claim was denied on all theories of service 
connection.

In April 2004, the Veteran underwent a VA examination to 
ascertain the severity of his PTSD.  A mental status 
examination demonstrated that the Veteran was well-groomed; 
cooperative; patient; pleasant; his speech was of a normal 
rate and rhythm; he had an anxious affect; mild psychomotor 
agitation; there were no reports of suicidal or homicidal 
ideations; he showed no evidence of a thought disorder; 
denied auditory and visual hallucinations; had intact recent 
and remote memory, but moderately impaired immediate memory; 
with a mildly impaired ability to concentrate; and judgment 
and insight that were deemed adequate.  The diagnoses were 
PTSD and Major Depressive Disorder, with a Global Assessment 
of Functioning score of 35 to 45.  Based on this examination, 
a disability rating increase to 70 percent was granted for 
the Veteran's service-connected PTSD.

In January 2004, the Veteran underwent a VA examination in 
order to assess the then current severity of his service-
connected PTSD.  The appellant reported that he talked about 
World War II often; had impaired memory; was confused; 
experienced difficulty sleeping, nightmares, and intrusive 
thoughts; was anxious, easily startled, and hypervigilant; 
and was uncomfortable in crowds.  The appellant denied that 
he had any suicide attempts or panic attacks.  The examiner 
noted that the Veteran's past medical history included a 2002 
diagnosis of dementia.  Upon examination, the Veteran was 
alert; cooperative; causally dressed; with no loose 
association or flight of ideas; had no bizarre motor 
movements or tics; and demonstrated a subdued mood with an 
appropriate affect.  Further, the Veteran reported nightmares 
and intrusive thoughts, but no homicidal or suicidal 
ideations or intent.  The examiner found no impairment of the 
Veteran's thought processes or communication and there were 
no delusions, hallucinations, or ideas of reference or 
suspiciousness.  The Veteran was oriented time three, but 
showed marked impairment of recent memory and difficulty with 
calculation and immediate recall; his remote memory was 
fairly well preserved.  His insight and judgment were deemed 
marginal and his intellectual capacity was adequate.  The 
diagnoses were PTSD and dementia, senile onset.  The examiner 
opined that the Veteran's dementia was producing "far more 
disruption of [the Veteran's] psychosocial functioning" than 
his PTSD.

In March 2006, the appellant reported that before he died, 
the Veteran was under a great deal of stress, was highly 
anxious, and confused.  The appellant further reported that 
the Veteran was, at times, talking and reacting as if he was 
engaged in a military conflict.  According to a VA Nurse 
Practitioner, based on these reports, 

"[S]uch a condition could and likely 
would in an 87 year old person with 
coronary artery disease, cause stress to 
the heart by increasing heart rate and 
oxygen demand by the heart, leading to 
heart attack.  In my medical opinion it 
is at least as likely as not that [the 
Veteran's] mental condition was related 
to his heart attack, which resulted in 
his demise."

In June 2006, via a memorandum, the RO requested that a VA 
examiner review the evidence of record and determine if the 
Veteran's PTSD contributed to or caused the Veteran's death.  
Specifically, the RO requested that the VA examiner (1) 
identify the specific evidence that was reviewed and 
considered in forming the requested opinion; (2) provide a 
rationale for the opinion rendered; and (3) state the 
conclusion using one of the legally approved phrases.  Hand-
written on the same memorandum requesting the opinion, the VA 
examiner opined that "there was no connection that PTSD 
caused or contributed to hypertension or heart disease and it 
would be speculation to connect them."  The quoted language 
represented the entirety of the examiner's opinion.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).

The Board finds that the two medical opinions submitted in 
support of the Veteran's service-connection claim in 2003 for 
coronary artery disease, to include as secondary to PTSD, are 
not relevant to the salient issue herein.  Specifically, 
neither opinion addressed the relationship between the 
Veteran's service-connected PTSD and his coronary heart 
disease.  As such, neither opinion will be considered with 
respect to the appellant's claim of entitlement to service 
connection for the Veteran's cause of death.  

Consequently, there are two medical opinions that address 
whether the Veteran's PTSD is related to his myocardial 
infarction and/or coronary artery disease.  In March 2006, a 
nurse practitioner opined that symptoms associated with the 
Veteran's PTSD could and likely would lead to a heart attack.  
Further, the nurse opined that the Veteran's PTSD symptoms 
were "at least as likely as not" related to his cause of 
death.  In June 2006, a VA examiner opined that it would be 
speculation to connect PTSD to either hypertension or heart 
disease.

A medical opinion is inadequate when it does not address all 
aspects of a claim when the medical examiner was directed to 
do so.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
Further, a medical opinion that contains only data and 
conclusions without any supporting analysis is accorded no 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  An opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of 
certainty required for medical nexus evidence.  Id.; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The VA 
examiner's June 2006 opinion did not refer to specific 
documents in the Veteran's claims file, failed to provide a 
rationale for the rendered opinion, and did not utilize one 
of the legally approved phrases, as requested by the RO.  As 
such, the Board finds that the VA examiner's June 2006 
opinion is woefully inadequate for purposes of determining 
service connection.

The nurse's March 2006 opinion was formulated after the 
appellant's subjective reports of the Veteran's symptoms.  
Lay evidence of symptomatology is pertinent to a claim for 
service connection if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  The 
evidence of record demonstrated that the Veteran was service-
connected for PTSD, which was assigned a 70 percent 
disability rating.  Symptoms associated with the Veteran's 
service-connected PTSD included anxiety, nightmares, 
intrusive thoughts, and flashbacks, among others.  In March 
2006, the appellant reported that the Veteran was 
experiencing stress, high anxiety, and was acting as though 
he was participating in combat.  The Board finds that these 
are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Thus, the medical evidence of 
record supports the appellant's report of the Veteran 
symptoms.  Rhodes, 4 Vet. App. at 126-127.  Based on this 
report, the nurse opined that such symptoms in a person of 
the Veteran's age with coronary artery disease "could and 
likely would...cause stress to the heart by increasing heart 
rate and oxygen demand by the heart, leading to heart 
attack."  In the nurse's medical opinion, it was "at least 
as likely as not that [the Veteran's] mental condition was 
related to his heart attack."  In sum, this opinion included 
an underlying rationale and relied upon competent lay 
evidence.  Although not rendered pursuant to a 
contemporaneous review of the Veteran's claims file, the 
Board finds that the nurse's March 2006 opinion was adequate 
for purposes of determining service connection.

Based on the nurse's March 2006 opinion, the Board finds 
there is a reasonable basis to conclude that the Veteran's 
service-connected PTSD was related to his fatal heart attack, 
which resulted in his demise.  There is no reason to conclude 
that this opinion should not be afforded probative value.  
See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  
Moreover, there is objective clinical evidence in the claims 
file consistent with the conclusion stated.  Accordingly, the 
Board finds that the evidence is at least in equipoise with 
regard to the appellant's claim, and therefore, applying the 
benefit of the doubt doctrine, service connection for the 
cause of the Veteran's death is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


